DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-10, 12-14 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein during the vehicle is situated within the system, a communication connection is established between the vehicle and the at least one station of the system for the at least one provided service, the vehicle is located within the system in relation to the at least one station for the at least one provided service, wherein the communication connection is established for the information as to when the at least one provided service is made available to the vehicle, how far the at least one provided service is progressed, and when the at least one provided service is ended, wherein, for the vehicle, an appointed time for preparing the vehicle in the system for the at least one future drive is requested, wherein information is made available as to which the at least one provided service for the vehicle is to be made available in addition to and simultaneously to a charging of the at least one electric energy storage unit, wherein, by the system, taking into 3Application No.: 15/976,119 Attorney Docket No.: 0778031 OUS Response to Advisory Action of January 7, 2021 consideration at least one additional appointed time, which is scheduled for at least one additional vehicle, information concerning a time of the requested appointment is transmitted by the system to the vehicle, wherein an interval between the appointed time and the at least one additional appointed time is analyzed by the system and communicated with the at least one additional vehicle. The above limitation is not disclosed, 
Claim 10 recites, inter alia, wherein during the vehicle is situated within the system, a communication connection is established between the vehicle and the at least one station of the system for the at least one provided service, the vehicle is located within the system in relation to the at least one station for the at least one provided service, and wherein the communication connection is established for the information as to when the at least one provided service is made available to the vehicle, how far the at least one provided service is progressed, and when the at least one provided service is ended, wherein, for the vehicle, an appointed time for preparing the vehicle in the system for the at least one future drive is requested, wherein information is made available as to which the at least 6Application No.: 15/976,119 Attorney Docket No.: 0778031 OUS Response to Advisory Action of January 7, 2021one provided service for the vehicle is to be made available in addition to and simultaneously to a charging of the at least one electric energy storage unit, wherein, by the system, taking into consideration at least one additional appointed time, which is scheduled for at least one additional vehicle, information concerning a time of the requested appointment is transmitted by the system to the vehicle, wherein an interval between the appointed time and the at least one additional appointed time is analyzed by the system and communicated with the at least one additional vehicle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/Primary Examiner, Art Unit 2859